



NON-SOLICITATION AND NON-COMPETITION AGREEMENT


This Non-Solicitation and Non-Competition Agreement (this “Agreement”) dated
October 21, 2010 between BERKSHIIRE HILLS BANCORP, INC., a Delaware corporation
with a principal place of business located in Pittsfield, Massachusetts and
THOMAS W. BARNEY of Longmeadow, Massachusetts (“Barney”).




PRELIMINARY STATEMENT


The Company (defined for purposes of this Agreement to mean and include
Berkshire Hills Bancorp, Inc., together with its primary subsidiaries Berkshire
Bank and Berkshire Insurance Group, Inc., their predecessors and successors, all
of their past, present, and future shareholders, trustees, directors, officers,
employees, representatives, attorneys, agents and assigns, and all of their
parent or controlling corporations, and their affiliates and subsidiaries, or
any other legal entity describing Berkshire Bank, Berkshire Insurance Group,
Inc. and Berkshire Hills Bancorp Inc.'s organization or through which they
conduct business) and Barney are parties to a Letter Agreement of even date
herewith (the “Separation Agreement”), which is incorporated herein by
reference; and


Pursuant to the terms of the Separation Agreement, the Company has agreed to pay
Barney Separation Pay in the gross amount of $230,000, less customary payroll
taxes and deductions; and


Pursuant to the terms of the Separation Agreement, Barney has agreed to enter
into a this Agreement in partial consideration for the Company’s agreement to
pay Barney the Separation Pay; and


The duration of this Agreement is one (1) year from the Termination Date set
forth in the Separation Agreement; provided, however, that notwithstanding
anything else herein to the contrary Barney’s obligations under Section 3 of
this Agreement shall continue in perpetuity; and


Barney agrees and acknowledges that by virtue of his position in the Company, he
is familiar with and in possession of the Company's trade secrets, customer
information, and other confidential information which are valuable to the
Company, and that their goodwill, protection, and maintenance constitute a
legitimate business interest of the Company, to be protected by the
non-competition restrictions set forth herein. Barney agrees and acknowledges
that the non-competition restrictions set forth in this Agreement are reasonable
and necessary and do not impose undue hardship or burdens on him.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Non-Competition.


(a)           Barney hereby agrees that, beginning on January 8, 2011 and for a
period of approximately 1 year thereafter - until December 31, 2011 – (the
“Non-Competition Period”), Barney shall not, directly or indirectly own, manage,
operate, join, be employed by, perform services, consulting or other work for,
or provide any assistance to (the “Prohibited Activities”), any corporation,
partnership, or other entity or person which owns, manages, operates, controls,
participates in the ownership, management, operation or control of, is employed
by, performs services or other work for, provides any assistance to, is engaged
with respect to any banking, insurance, wealth management or financial services
business including, but not limited to, banks, insurance businesses or credit
unions, which engages in such banking, insurance, wealth management or financial
services business and has an office or offices located within Berkshire County,
Massachusetts (a “Competitor Employer”).


(b)           Barney acknowledges that he has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
set forth herein and the geographic areas of restriction are fair and reasonable
and are reasonably required for the protection of the interests of the Company.


(c)           In the event that the provisions of this Agreement relating to the
time periods and/or geographic areas of restriction shall be declared by a court
of competent jurisdiction to exceed the maximum time period or areas that such
court deems reasonable and enforceable, the time period and/or geographic areas
of restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or geographic areas under this
Agreement.


(d)           In the event that a Competitor Employer contacts Barney for the
purpose of requesting that Barney engage in Prohibited Activities with a
Competitor Employer during the Non-Competition Period, Barney may request that
the Company waive the provisions of Section 1(a) of this Agreement.  The Company
shall consider Barney’s request for a waiver, but is under no obligation to
grant the waiver.  The Company shall have absolute and sole discretion to decide
whether or not to grant the waiver.  If, in its absolute and sole discretion,
the Company decides to grant the waiver request, the waiver shall not become
effective until Barney and the Company shall have entered into a written
modification of this Agreement, signed by both parties.


2.           Non-Solicitation.  Barney hereby agrees that, beginning on January
8, 2011 and for a period of approximately 1 year thereafter - until December 31,
2011 - Barney will not, directly or indirectly, on his own behalf or on behalf
of any third person or entity, and whether through his own efforts or through
the efforts or assistance of any other person or entity (including, without
limitation, any person employed by or associated with any entity with whom he is
or may become employed or associated):


(a)           Solicit or accept any banking, insurance, wealth management or
financial services business from (i) any individual or entity that was a client
or customer of the Company at any time during the six (6) months immediately
prior to the end of Barney’s employment with the Company, or (ii) any individual
or entity that was a prospect of the Company at any time during the twelve (12)
months immediately prior to the end of Barney’s employment with the Company, if
he directly solicited such prospect or if he directly or indirectly, in whole or
in part, supervised or participated in solicitation activities related to such
prospect; provided, however, that Barney may accept employment with a Company
client or customer or prospect that is not a Competitor Employer; or
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Participate in hiring, hire or employ an employee or consultant of
the Company, or solicit, encourage or induce any such employee or consultant to
terminate his or her employment or other relationship with the Company;


(c)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier or
vendor of the Company, or solicit such party to discontinue or reduce its
business with the Company.


Barney also agrees that for a period of six (6) months after his employment with
the Company ends, he will inform his potential and actual future employers of
his obligations under this Agreement.


3.           Protection and Non-Disclosure of Confidential Information.  Barney
hereby agrees and acknowledges that his employment with the Company has created
a continuing relationship of confidence and trust between Barney and the Company
with respect to Confidential Information.  Barney hereby warrants and agrees
that he will keep in confidence and trust at all times after his employment with
the Company shall terminate all Confidential Information known to him, and will
not use or disclose such Confidential Information without the prior written
consent of the Company.  Nothing in this Agreement is intended to or shall
preclude Barney from providing truthful testimony or providing truthful
information in response to a valid subpoena, court order or request of any
federal, state or local regulatory or quasi-regulatory authority; provided,
however, that, to the extent permitted by law, Barney has first provided to the
Company as much advance notice as practicable of any such compelled disclosure,
and further that Barney agrees to honor any order or ruling obtained by the
Company quashing or barring any such subpoena, court order or request for
disclosure.  As used in this Agreement, “Confidential Information” means any and
all information belonging to the Company, which is of value to the Company and
the disclosure of which could result in a competitive or other disadvantage to
the Company.  Examples of Confidential Information are, without limitation,
financial information, reports and forecasts; trade secrets, know-how and other
intellectual property; software; market or sales information or plans; customer
lists and information; business plans, prospects and opportunities; and possible
acquisitions or dispositions of businesses or facilities that have been
discussed by the management of the Company.  Confidential Information includes
information Barney developed or learned in the course of his employment with and
service as a director of the Company, as well as other information to which
Barney may have had access in connection with his employment or service as a
director.  Confidential Information also includes the confidential information
of others, including, but not limited to, customers of the Company, with whom
the Company has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless such information entered the public domain due to a breach of Barney’s
obligations under this Agreement regarding Confidential Information or
otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Consideration.  As consideration for the obligations of Barney
hereunder, the Company shall satisfy its obligations to Barney as described in
the Separation Agreement.


5.           Defaults.  Barney shall be deemed to be in default of his
obligations under this Agreement (a “Default”), if Barney shall have breached
his obligations under Section 1 hereof and such breach shall continue for 15
days after the Company has given Barney notice of same.  Notwithstanding
anything to the contrary contained in the foregoing sentence, Barney shall be
deemed to be in default of his obligations under this Agreement (also a
“Default”) immediately upon any breach of his obligations under Sections 2 and 3
hereof, and the Company shall not be obligated to provide any notice thereof or
cure period.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Remedies.


(a)           Barney acknowledges that in the event of an actual or threatened
Default, the Company’s remedies at law will be inadequate.  Accordingly, the
Company shall be entitled, at its election, to enjoin any actual or threatened
Default, and/or to obtain specific performance of Barney’s obligations under
this Agreement without the necessity of showing any actual damage or the
inadequacy of monetary damages.  Any such equitable remedy shall not constitute
the sole and exclusive remedy for any such Default, and the Company shall be
entitled to pursue any other remedies at law or in equity.  In the event of a
Default by Barney, the Company shall be entitled to (a) recover from Barney its
costs, including reasonable attorneys’ fees, incurred in enforcing its rights
under this Agreement and (b) cease making payments to Barney under paragraph 2
of the Separation Agreement without invalidating any portion of the Separation
Agreement or this Agreement.
 
(b)           Any court proceeding to enforce this Agreement may be commenced by
either party in the Berkshire Superior Court, Pittsfield, Commonwealth of
Massachusetts.  The parties hereto submit to the exclusive jurisdiction of such
court and waive any objection which they may have to the pursuit of any such
proceeding in such court.


7.           Entire Agreement.  This Agreement, together with the Separation
Agreement, constitutes the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all previous agreements, oral and
written, between the parties with respect to the subject matter hereof.


8.           Non-Waiver.  The failure by a party in one or more instances to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, or to exercise any rights or privileges conferred in this Agreement,
or the seek enforcement of any of the terms, covenants or conditions of this
Agreement following any breach of any of the terms, covenants, conditions,
rights or privileges, shall non constitute, nor be deemed to constitute, a
waiver of any of the terms, covenants or conditions of this Agreement, but the
same shall continue and remain in full force and effect as if no such failure or
forbearance had occurred.  No waiver of the terms, covenants or conditions of
this Agreement shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.


9.           Applicable Law.  This Agreement shall be governed and controlled as
to validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the Commonwealth of Massachusetts applicable to
contracts made and wholly to be performed in the Commonwealth.


10.           Binding Effect; Benefit.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors, assigns, heirs and personal representatives.  Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and their respective successors, assigns, heirs and personal
representatives any rights, remedies, obligations or liabilities under or by
reason of this Agreement.


11.           Amendments.  This Agreement shall not be modified or amended
except pursuant to an instrument in writing executed and delivered on behalf of
each of the parties hereto.


12.           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
 
 
5

--------------------------------------------------------------------------------

 

 
13.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a sealed
instrument as of the date first above written.



             
 
/s/ Thomas w. Barney      THOMAS W. BARNEY                  

 

  BERKSHIRE HILLS BANCORP, INC.,          
 
By:
/s/ Michael P. Daly          Print name: Michael P. Daly       Its: President
and CEO          



 
6

--------------------------------------------------------------------------------

 
 